                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


UNITED STATES OF AMERICA,             )
                                      )
                                      )
     V.                               )
                                      )
DIALLOW JOHNSON                       ) Indictment No.: CR421-97-1
                                      )
     Defendant.                       )
                                      )
                                      )
_________________________________     )


                                    AMENDED ORDER

     Chester J. Gregg, counsel of record for the defendant in the

above-styled case, has moved for an additional time to file motions in

the instant case.   The Government consents to said extension of time

and the Court finds that the ends of justice served LQgranting WKLV

requestRXWZHLJKWKHEHVWLQWHUHVWRIWKHSXEOLFDQGWKHGHIHQGDQWLQ

DVSHHG\WULDO.    Therefore, Defendant shall file any motions in this

case no later than July 10, 2021. )DLOXUHWRJUDQWWKLVUHTXHVWZRXOG

KDYHGHQLHGGHIHQVHFRXQVHOWKHUHDVRQDEOHWLPHQHFHVVDU\IRU

HIIHFWLYHSUHSDUDWLRQ86& K       %   LY 

     SO ORDERED this WK day of June, 2021.


                                     _
                                     __________
                                             _ __________
                                                        _______
                                                             __
                                                             ______
                                     ______________________________
                                     CHRI
                                       R STOPHE
                                             HER L. RA<
                                     CHRISTOPHER
                                     81,7('
                                          ( 67$7(6 MAGISTRATE JUDGE
                                     81,7('67$7(6MAGISTRATE
                                     SOUTHERN DISTRICT OF GEORGIA
